Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/706,312, the examiner acknowledges the applicant's submission of the After Final Consideration Pilot 2.0 (AFCP 2.0) amendment dated 10/22/2021.  Claims 1, 8-9, 11 and 18-19 have been amended and claims 5, 7, 15 and 17 have been canceled. Claims 1-4, 6, 8-14, 16 and 18-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Leonard B. Taylor (Reg. No. 50,376) on 11/4/2021.
The application has been amended as follows:

1. (Currently Amended) A memory system comprising:
a nonvolatile memory device including a plurality of memory blocks, each memory block including a plurality of pages; and
a controller suitable for controlling the nonvolatile memory device to store user data received from a host in a first block among the memory blocks, to store metadata in a second block among the memory blocks, and to generate the metadata corresponding to storage of the user data,
wherein the controller maps a first logical address used in the host to a physical address of the first block, and maps a second logical address not used in the host, to a physical address of the second block, the first logical address and the second logical address being successive,

wherein the controller selects a pre-source block corresponding to a predetermined condition for a merge operation, among the memory blocks, compares a logical address of the pre-source block with the reference logical address, and identifies the pre-source block as one of a first source block and a second source block depending on a comparison result, 
wherein the controller selects an open block among the memory blocks as a pre-target block, and 
wherein, in response to the 

2. (Original) The memory system according to claim 1, wherein the controller shares a range of the first logical address with the host, selects the first block among the memory blocks in response to the first logical address received from the host, and maps the physical address of the selected first block to the first logical address.

3. (Original) The memory system according to claim 2,
wherein the controller sets a range of the second logical address, which is not overlapped with and is successive to the range of the first logical address, and


4. (Previously Presented) The memory system according to claim 3, wherein the controller moves valid data of the first source block corresponding to the first logical address, to the first target block corresponding to the first logical address, and moves valid data of the second source block corresponding to the second logical address, to the second target block corresponding to the second logical address.

5. (Canceled)

6. (Previously Presented) The memory system according to claim 1, wherein, when a free block among the memory blocks is selected as the pre-target block, the controller identifies the pre-target block as the first target block by mapping a physical address of the pre-target block to the first logical address, and identifies the pre-target block as the second target block by mapping a physical address of the pre-target block to the second logical address.

7. (Canceled) 

8. (Previously Presented) The memory system according to claim 1, wherein the controller sets a specific value greater than a maximum value of the range of the first logical 

9. (Previously Presented) The memory system according to claim 1, wherein the controller sets a specific value less than a minimum value of the range of the first logical address, as a maximum value of the range of the second logical address, and sets the specific value as a value of the reference logical address.

10. (Previously Presented) The memory system according to claim 1,
wherein, when the predetermined condition is whether the number of valid pages is less than or equal to a reference number, the controller selects the pre-source block to perform garbage collection as the merge operation,
wherein, when the predetermined condition is whether a read count is less than or equal to a first reference count, the controller selects the pre-source block to perform read reclaim as the merge operation, and
wherein, when the predetermined condition is whether a program/erase cycle count is greater than or equal to a second reference count, the controller selects the pre-source block to perform wear levelling as the merge operation.

11. (Currently Amended) A method for operating a memory system including a nonvolatile memory device including a plurality of memory blocks each memory block including a plurality of pages, the method comprising:

generating metadata corresponding to storage of the user data;
storing the metadata in a second block among the memory blocks, a physical address of the second block mapped to a second logical address not used in the host; and
selecting a source block and a target block among the memory blocks to perform a merge operation of moving valid data of the source block to the target block,
wherein the first logical address and the second logical address are successive,
wherein the selecting of the source block and the target block comprises: setting a reference logical address for identifying the first logical address and the second logical address; selecting a pre-source block corresponding to a predetermined condition for the merge operation, among the memory blocks; comparing a logical address of the pre-source block selected in the pre-selecting act, with the reference logical address; and identifying the pre-source block as one of a first source block and a second source block depending on a comparison result, 
wherein the controller selects an open block among the memory blocks as a pre-target block, and
wherein,  in response to the being 

12. (Original) The method according to claim 11, wherein the storing of the user data comprises:
sharing a range of the first logical address with the host; and
selecting the first block among the memory blocks in response to the first logical address received from the host, and mapping the physical address of the selected first block to the first logical address.

13. (Original) The method according to claim 12, wherein the storing of the metadata comprises:
setting a range of the second logical address which is not overlapped with and is successive to the range of the first logical address; and
when the metadata is generated, selecting the second block among the memory blocks in response to the second logical address, and mapping the physical address of the selected second block to the second logical address.

14. (Previously Presented) The method according to claim 13, 
wherein the selecting of the source block and the target block comprises:

when the second source block corresponding to the second logical address is selected, selecting a second target block corresponding to the second logical address, and moving valid data of the second source block, to the second target block.

15. (Canceled)

16. (Previously Presented) The method according to claim 11, wherein, when a free block among the memory blocks is selected as the pre-target block, the selecting of the source block and the target block further comprises:
identifying the pre-target block as the first target block by mapping a physical address of the pre-target block to the first logical address; and
identifying the pre-target block as the second target block by mapping a physical address of the pre-target block to the second logical address.

17. (Canceled) 

18. (Previously Presented) The method according to claim 11, wherein the setting of the reference logical address comprises setting a specific value greater than a maximum value of 

19. (Previously Presented) The method according to claim 11, wherein the setting of the reference logical address comprises setting a specific value less than a minimum value of the range of the first logical address, as a maximum value of the range of the second logical address, and setting the specific value as a value of the reference logical address.

20. (Previously Presented) The method according to claim 11, wherein the selecting of the pre-source block comprises:
when the predetermined condition is whether the number of valid pages is less than or equal to a reference number, selecting the pre-source block to perform garbage collection as the merge operation;
when the predetermined condition is whether a read count is less than or equal to a first reference count, selecting the pre-source block to perform read reclaim as the merge operation; and
when the predetermined condition is whether a program/erase cycle count is greater than or equal to a second reference count, selecting the pre-source block to perform wear leveling as the merge operation.



RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
de Silva (US 2017/0147503) teaches [“when the number of open blocks of the memory blocks of the second storage region is smaller than a reference value in the full log mode, an open block is secured by merging valid pages of a target block of the data blocks and a log block corresponding to the target block.” (claim 8)].

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-4, 6, 8-14, 16 and 18-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “… a controller suitable for controlling the nonvolatile memory device to store user data received from a host in a first block among the memory blocks, to store metadata in a second block among the memory blocks, and to generate the metadata corresponding to storage of the user data, wherein the controller maps a first logical address used in the host to a physical address of the first block, and maps a second logical address not used in the host, to a physical address of the second block, the first logical address and the second logical address being successive, wherein the controller sets a reference logical address for identifying the first logical address and the second logical address, wherein the controller selects a pre-source block corresponding to a predetermined condition for a merge operation, among the memory blocks, compares a logical address of the pre-source block with the reference logical address, and identifies the pre-source block as one of a first source block and a second source block depending on a comparison result, wherein the controller selects an open block among the memory blocks as a pre-target block, and wherein, in response to the open block being selected as the pre-target block, the controller identifies the pre-target block corresponding to the first logical address, as the first target 
	Independent claim 11 is allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-4, 6, 8-10, 12-14, 16 and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 4, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135